Russell Leach, J.
This matter came on to be heard on the claimant’s appeal from the June 30, 1988 order issued by a panel of commissioners. The panel denied an award to the claimant since the criminally injurious conduct was not reported to a law enforcement agency within seventy-two hours after the occurrence and good cause for said failure was not shown. (See R.C. 2743.60[A].)
R.C. 2743.61(A) provides, in pertinent part:
“* * *If upon hearing and consideration of the record and evidence, the court decides that the decision of the commissioners appealed from is reasonable and lawful, it shall affirm the same, but if the court decides that the decision of the commissioners is unreasonable or unlawful, the court shall reverse and vacate the decision or modify it and enter judgment thereon.” See, also, In re Voshart (Apr. 24, 1986), Court of Claims No. V83-65717jud, unreported.
R.C. 2743.52 requires that before the commissioners grant an award of reparations arising out of criminally injurious conduct, the claimant must prove by a preponderance of the evidence that the requirements for an award have been met. Upon review of the record in this matter, I find that the claimant has not shown by a preponderance of the evidence that good cause was demonstrated for failing to promptly report the subject incident.
It is my opinion that the decision of the panel of commissioners was rea-onable and lawful. Therefore, this court affirms the decision of the three-commissioner panel and hereby denies the claim.

Order affirmed.